Per Curiam.
This cause came on for hearing upon motion of de*142fenclant in error to strike from the transcript of the record certain designated portions thereof and certain assignments of error and to quash or dismiss the writ of error dr affirm the judgment of the court below upon grounds stated in said motion; upon consideration thereof and the briefs filed by the parties, it is ordered and adjudged by the court that the following portions of the transcript so moved to be stricken, to-wit: Affidavit of T. W. Bramlett, on pages 5 and 6, affidavit of W. B. Haynes on page 11, affidavit of Thomas E. Bugg, on page 12, not being evidenced by bill of exceptions, are not parts of the record proper and are hereby stricken. Hellen v. Steinwender, 28 Fla. 191, 10 South. Rep. 207. It is further ordered and adjudged that irTother respects the said motion is hereby denied.
(Mr. Justice Mabry, being disqualified, took no part in this decision.)